DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
3.	The two declarations Claudio Rabuco, both filed April 30, 2021, have been received and considered.
4.	Claims 9-11 and 21-27 are currently pending.
5.	In the reply filed on December 24, 2019, applicant elected Group I, now claims 21-27, Macrocystis pyrifera for species A, Andrographis paniculata for species B, and infectious pancreatic necrosis virus (IPNv) for species C with traverse.  In view of the amendment to claim 21, the election of species requirement is withdrawn and all species are examined.  However, please note that the election of species requirement can be reinstated based on any further amendments that result in a change of the scope of the claims.
6.	Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
7.	Claim 21 is objected to because of the following informalities:  in line 9 “pavonica” is misspelled as “pavonia”; in line 10 “Adenocystis” is misspelled as “Adenocytis” and “menstrualis” is misspelled as “menstrua/is”.  Appropriate correction is required.
8.	Claim 26 is objected to because of the following informalities:  in line 6 Andrographis viscosula var. explicata is misspelled as Andrographis “viscolusa” var. explicata.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 21 at line 3 is indefinite because it states that the ratio of andrographolide and fucoidan is “in the range of 100:450”.  This is confusing because “100:450” is not a range rather a single ratio.  It appears that applicant may intend the limitation to read “is in the ratio of 100:450”; however, clarification is needed.
Claim 21 at line 11 is indefinite because it is unclear what is meant by the phrase “the brown algae belong to a fucal order”.  It is unclear what is meant by a “fucal order” and if this is intending to further limit the brown algae listed in lines 5-10 of the claim.  It appears that 
10.	Claim 22 is indefinite because it is unclear what is meant by “binding fucose units”.  It is unclear if this limitation is intended to mean that the extract is capable of binding a fucose unit.

11.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 does not further limit claim 21.  Claim 21 lists specific species of brown algae that are used in the composition and states that the brown algae have fucose units with glycosidic bonds of type (1-3) or (1-4).  Claim 22 states that the brown algae can be any brown algae belonging to the Laminare order and can have fucose units having glycosidic bonds or type (1-2).  The scope of claim 22 is broader and outside of what is recited in claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Conclusion
12.	No claims are allowed; however, the claims would be allowable if amended to overcome the 112 rejections and claim objections set forth above.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655